Exhibit (a)(5)(i) EXFO Waives Conditions to Continue Substantial Issuer Bid QUEBEC CITY, CANADA, December 9, 2008 — EXFO Electro-Optical Engineering Inc. (NASDAQ: EXFO, TSX: EXF) announced today that it has waived three conditions that would have allowed it to terminate its substantial issuer bid (the “Offer”). These conditions were triggered as a result of declines in the market price of the Company’s subordinate voting shares as well as declines in the market indices. The waived conditions are that (i) the market price of the Company’s subordinate voting shares does not significantly decrease since the close of business on November 7, 2008; (ii) the S&P/TSX Composite Index, the NASDAQ Composite Index, the Dow Jones Industrial Average or the S&P 500 do not decrease at any point by more than 10% since the close of business on November 7, 2008; and (iii) that the purchase price exceeds the fair market value of the closing price of the Company’s shares on the TSX on the expiration date of the Offer. The Company commenced its Offer to purchase for cancellation up to 8.82 million subordinate voting shares for an aggregate purchase price not to exceed C$30 million on November10,2008. The Offer is being made by way of a “modified Dutch Auction” pursuant to which shareholders may tender all or a portion of their shares (i) at a price not less than C$3.40 per share and not more than C$3.90 per share, in increments of C$0.05 per share, or (ii) without specifying a purchase price, in which case their shares will be purchased at the purchase price determined in accordance with the Offer.In connection with the waiver of conditions announced today, the Company has not revised the tender offer price range.The Offer will expire at 5 p.m. (Eastern time) on December 16, 2008, unless withdrawn, extended or varied by EXFO. The purchase price paid for each share properly tendered and not withdrawn will be based on the number of shares tendered and the prices specified by shareholders making tenders, and will be the lowest price that will allow EXFO to purchase up to C$30 million of shares at a price within the range specified above.
